Case: 17-30322      Document: 00514650933         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-30322                                FILED
                                  Summary Calendar                      September 20, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
RALPH JONES,

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:97-CV-3852


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ralph Jones, Louisiana state prisoner # 294536, was convicted of first-
degree murder and was sentenced to life in prison. In 1998, his 28 U.S.C.
§ 2254 application challenging his conviction was denied as untimely. Some
17 years later, Jones filed a Federal Rule of Civil Procedure 60(b) motion,
arguing that he was entitled to equitable tolling of the one-year limitations
period of 28 U.S.C. § 2244(d) and sought to reopen his habeas proceedings


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30322     Document: 00514650933      Page: 2   Date Filed: 09/20/2018


                                  No. 17-30322

because his counsel at the time was laboring under a conflict of interest
stemming from a medical condition, which prevented counsel from timely filing
the § 2254 application. The district court determined that Jones’s Rule 60(b)
motion was not filed within a reasonable time after the dismissal of his § 2254
application but granted Jones a certificate of appealability to appeal the issue.
      The denial of a Rule 60(b) motion on the basis that the motion was not
filed within a reasonable time is reviewed on appeal under the highly
deferential abuse of discretion standard. First RepublicBank Fort Worth v.
Norglass, Inc., 958 F.2d 117, 119 (5th Cir. 1992) (internal citation omitted).
“What constitutes a reasonable time under Rule 60(b) depends on the
particular facts of the case in question.” Id.
      Although Jones insists that his Rule 60(b) motion was filed within a
reasonable time following the Supreme Court’s decision in Christeson v. Roper,
135 S. Ct. 891 (2015), the district court determined that Christeson was
inapposite, and we agree.      On the facts of this case, we see no abuse of
discretion in the district court’s finding that the Rule 60(b) motion was not filed
within a reasonable time. Accordingly, the judgment of the district court is
AFFIRMED.




                                        2